DETAILED ACTION

The Information Disclosure Statement(s) filed 05/20/2020 and 10/20/2021 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 13-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sanders, II (US Patent No. 8505846).

Regarding claim 3, Sanders teaches the aircraft as recited in claim 1 wherein the coaxial rotor system is configured to provide thrust in line with a yaw axis of the aircraft in the VTOL orientation (Claim 1) and in line with a roll axis of the aircraft in the biplane orientation (Col. 4, lines 40-47).
Regarding claim 5, Sanders teaches the aircraft as recited in claim 1 wherein the first and second yaw vanes are pivotably coupled to the fuselage (Figure 1, elements 125).
Regarding claim 13, Sanders teaches an aircraft operable to transition between thrust-borne lift in a VTOL orientation (Figure 1) and wing-borne lift in a biplane orientation (Figure 1. Col. 4, line 40 specifies that Figure 1 rotated clockwise depicts the aircraft in biplane orientation), the aircraft comprising: an airframe including a first wing (Figure 1, element 116), a second wing (Figure 1, element 118) and a fuselage that extends between the first and second wings (as depicted in Figure 1); a propulsion assembly coupled to the fuselage (as depicted in Figure 1), the propulsion assembly including a counter-rotating (abstract) coaxial rotor system having first and second rotor assemblies (as depicted in Figure 1), the coaxial rotor system tiltable relative to the fuselage to generate a thrust vector (as depicted 
Regarding claim 14, Sanders teaches the aircraft as recited in claim 13 wherein the first and second yaw vanes are pivotably coupled to the fuselage (as depicted in Figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capanna (US 20030006339 A1) in view of Foley et al. (NASA Technical Paper 3085).
Regarding claim 1, Capanna teaches an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation (abstract), the aircraft comprising: an airframe including a first wing (Figure 1, unlabeled canard wing), a second wing (Figure 1, unlabeled big wing) and a fuselage that extends between the first and second wings (depicted in Figure 1); a propulsion assembly coupled to the fuselage (Figure 1, elements 6 and 5), the propulsion assembly including a counter-rotating coaxial rotor system (¶ [0017]) that is tiltable relative to the fuselage to generate a thrust vector (¶ [0019] indicates the rotors are tiltable relative to the fuselage as they can be stowed inside the 
Regarding claim 3, Capanna as modified by Foley teaches the aircraft as recited in claim 1 wherein the coaxial rotor system is configured to provide thrust in line with a yaw axis of the aircraft in the VTOL orientation ¶ [0008. Figure 6] and in line with a roll axis of the aircraft in the biplane orientation ¶ [0008. Figure 6].
Regarding claim 5, Capanna as modified by Foley teaches the aircraft as recited in claim 1 wherein the first and second yaw vanes are pivotably coupled to the fuselage (as depicted in Figures 2 and 6 of Capanna).
Regarding claim 13, Capanna teaches an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation (Figure 6), the aircraft comprising: an airframe including a first wing (Figure 1, unlabeled canard wing), a second wing (Figure 1, unlabeled large wing) and a fuselage that extends between the first and second wings (as depicted in Figure 1); a propulsion assembly coupled to the fuselage (Figure 1, elements 6 and 5), the propulsion assembly including a counter-rotating coaxial rotor system (¶ [0017])  having first and second rotor assemblies (as depicted in Figure 1), the coaxial rotor system tiltable relative to the fuselage to generate a thrust vector (¶ 
Regarding claim 14, Capanna as modified by Foley teaches the aircraft as recited in claim 13 wherein the first and second yaw vanes are pivotably coupled to the fuselage (as depicted in Figures 2 and Figure 6 of Capanna).

Allowable Subject Matter
Claims 2, 4, 6-12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/             Examiner, Art Unit 3644                                                                                                                                                                                           

/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644